MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                     FILED
regarded as precedent or cited before any                             Jul 31 2020, 9:58 am
court except for the purpose of establishing                              CLERK
the defense of res judicata, collateral                               Indiana Supreme Court
                                                                         Court of Appeals
estoppel, or the law of the case.                                          and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Leanna Weissmann                                          Curtis T. Hill, Jr.
Lawrenceburg, Indiana                                     Attorney General of Indiana

                                                          Josiah Swinney
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Christopher Keller,                                       July 31, 2020
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          20A-CR-148
        v.                                                Appeal from the Jefferson Circuit
                                                          Court
State of Indiana,                                         The Honorable Donald J. Mote,
Appellee-Plaintiff                                        Judge
                                                          Trial Court Cause No.
                                                          39C01-1907-F3-929



Altice, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-148 | July 31, 2020                  Page 1 of 18
                                               Case Summary
[1]   Christopher Keller pled guilty to four counts of Level 3 felony aggravated

      battery. The trial court sentenced Keller the maximum term of sixteen years for

      each offense and ordered the sentences be served consecutively for a total

      sentence of sixty-four years. Keller presents two issues for our review:


                1. Did the trial court abuse its discretion in ordering the
                sentences be served consecutively?


                2. Is the sentence imposed inappropriate?


[2]   We affirm.


                                     Facts & Procedural History
[3]   On May 25, 2019, Kyla Hammons (Mother) left her eighteen-month-old

      (Child) and ten-month-old sons in the care of Keller, her fiancé, 1 while she went

      to work. Mother returned home around 11:00 p.m. and both of her children

      were asleep. The following morning Mother noted that Child was “clingy” and

      “fussy” when she was out of his sight. Transcript Vol. II at 22, 23. Because

      Child could not talk yet due to his age and no visible injuries had manifested,

      Mother attributed Child’s behavior to the possibility that he might be getting

      sick.




      1
          Mother and Keller were married on May 28, 2019.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-148 | July 31, 2020   Page 2 of 18
[4]   On June 7, 2019, Mother again left Child and his infant brother in Keller’s care

      while she went to work. When she arrived home around 11:45 p.m., she

      looked in and saw Child sleeping in his crib and did not suspect anything out of

      the ordinary. Around 6:00 a.m. the following morning, Mother went to Child

      and noticed bruising on his face and a bite mark on his arm that were not

      present when she left for work the day before. Child cried and winced in pain

      whenever Mother touched him. As she undressed Child, she discovered that he

      was “covered head to toe with bruises.” Id. at 26. She immediately took Child

      to the local hospital, where he was examined and then referred to Riley

      Hospital for Children. An examination of Child revealed that he had suffered

      four compression fractures to his spine; two possible additional backbone

      fractures; elevated liver enzymes indicating a liver injury; an injury under his

      tongue; missing patches of hair on both sides of his head; bruising on his right

      collar bone, back, left ear, thighs, knees, shins, calves, and feet; patterned

      bruising (in the shape of a circle) to his upper left arm; “significant bruising” to

      his forehead, left cheek, nose, and under both eyes as well as to his right

      forearm; and scratches over his hands and feet. Exhibit Volume at 38.


[5]   While at the hospital, Mother texted Keller about Child’s injuries and Keller

      suggested that his two-year-old daughter inflicted the injuries on Child during

      normal toddler play. When Mother sent him a picture of the bite mark on

      Child’s arm, Keller explained that his daughter bit Child and that he “smacked”

      her and “busted her mouth open” and “made her lip bleed.” Id. at 20, 18, 19.

      Keller then texted Mother, “yeah ok bitch I didn’t touch your dumbass little


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-148 | July 31, 2020   Page 3 of 18
      slow learning crying ass child” and “bitch once again I have video with me and

      the kids so f*ck you go die or kill yourself I would love for you to do that one

      more if you killed yourself nice and slowly.” Id. at 21. He also sent a message

      to Mother that he “DIDN’T TOUCH HIT KICK SMACK PUNCH OR BITE

      YOUR CHILD…..[CHILD] GOT HIS ASS HANDED TO HIM BY A 2

      YEAR OLD GIRL.” Id. at 23 (capitalization in original). He continued in

      another text that “if I lose my daughters or I go to jail because of you I swear on

      everything I love in this world I will make every waking day of your life a living

      hell I swear I didn’t touch [Child].” Id. at 25.


[6]   On July 25, 2019, the State charged Keller with two Level 3 felonies for battery

      on a child under fourteen years of age and neglect of a dependent. At some

      point thereafter, police were notified about a memory card from a surveillance

      system inside Keller’s home that was found under the mattress in his bedroom.

      Police secured the memory card pursuant to a warrant and discovered that it

      contained a video of Keller abusing Child. 2 The video was date stamped May

      25, 2019.


[7]   Based on the content of the video, on August 9, 2019, the State amended the

      charging information to include a charge of attempted murder and sixty-eight

      other counts of aggravated battery, battery, neglect, contributing to the

      delinquency of a minor, and reckless supervision of a minor as Level 3, Level 5,



      2
       When police recovered the memory card, they learned that the surveillance system had been removed from
      Keller’s home.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-148 | July 31, 2020                Page 4 of 18
      and Level 6 felonies. On December 18, 2019, Keller pled guilty to four counts

      of aggravated battery as Level 3 felonies in exchange for dismissal of the

      remaining charges. 3 Sentencing was left open to the court’s discretion. The

      court held a sentencing hearing the same day.


[8]   The presentence investigation report showed that Keller had three prior felony

      convictions, seven prior misdemeanor convictions, and that Keller was on

      probation at the time of the instant offenses. Of his prior convictions, in 2014,

      Keller pled guilty to domestic battery in the presence of a child less than sixteen

      years old as a Class D felony and strangulation as a Class D felony in a case

      where he was also charged with battery resulting in bodily injury to a pregnant

      woman. Regarding the current offenses, Keller reported that he was under the

      influence of methamphetamine, heroin, Subutex, and “Flocka”. Appendix Vol.

      Two at 144.


[9]   During the sentencing hearing, the State played excerpts from the video of

      Keller’s abuse of Child. The video begins with Keller repeatedly shoving Child

      into the crease of a couch until he became quiet and then forcefully slapping

      Child in the back of the head. Keller then directed his two-year-old daughter to

      jump on Child and as she was jumping on Child’s legs, Keller picked her up

      and threw her on Child’s head. Less than a minute later, Keller torments Child




      3
       The time stamp on the video showed that the offenses to which Keller pled guilty occurred at 10:53 a.m.,
      3:11 p.m., 5:46 p.m., and 7:10 p.m. Thus, the time periods that elapsed between the acts were 4 hours 18
      minutes; 2 hours 35 minutes; and 1 hour 24 minutes.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-148 | July 31, 2020                    Page 5 of 18
       by muttering in his face and then striking him about the head numerous times

       with his hand. Keller then placed Child in a smothering headlock for

       approximately forty seconds. He allowed only Child’s squirming legs to escape

       the weight of his body. As Keller walked away, he shoved Child’s face into the

       couch cushion. About a minute passed and then Keller put Child in another

       headlock for about thirty seconds, during which Child’s squirming legs were

       visible. Keller again encouraged his young daughter to jump on Child as he lay

       crying. Keller then resumed his smothering of Child as Child struggled to free

       himself. Keller walked away from Child but returned about thirty seconds

       later, picked up Child, and body slammed him into the couch, keeping his

       weight on Child for about fifteen seconds as Child struggled beneath him.


[10]   About an hour later, Keller repeatedly punched Child’s bottom with the palm of

       his hand before transitioning to violent thrusts to Child’s lower back as Child

       was lying face down on the couch. The thrusts were so forceful as to cause

       Child to bounce about a foot in the air. Before walking away, Keller repeatedly

       slapped Child’s feet. About three minutes later, Keller is seen holding Child but

       as he does, he presses Child’s face into his body.


[11]   About four hours later Keller held Child parallel to the ground and dropped

       him about two feet onto a blanket. Five minutes later he slapped Child in the

       mouth and then kicked him with enough force to cause Child to slide several

       feet across the floor. Within the next hour, Keller carried Child by his ankles

       before throwing him on the couch and repeatedly encouraged his daughter to

       “[g]et him.” Exhibit 17. Keller also placed Child on top of a couch cushion that

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-148 | July 31, 2020   Page 6 of 18
       was on the floor but standing on its side and forced Child to fall forward and hit

       the floor headfirst. Keller then jumped on Child—knees first—as his daughter

       smothered Child’s head with a pillow. About fifteen seconds after Keller

       removed his weight from Child, Keller forcefully tackled Child.


[12]   Keller placed Child on top of the inverted couch cushion again and pushed

       Child to the floor. He did this numerous times and during one instance, Child’s

       neck appears to snap backward. As Child was lying face up on the floor, Keller

       smothered Child with a pillow and then jumped on the pillow with all his

       weight, hitting Child’s feet as he squirmed under him. Keller got up and yelled

       at Child to “get the f*ck up.” Id.


[13]   While Keller changed Child’s diaper, he pinched Child’s penis and yelled at

       him to “Quit!” Id. He then used the palm of his hand to apply pressure to

       Child’s anus and placed the soiled side of the diaper on Child’s face and pushed

       it down. After he placed a fresh diaper on Child, Keller used the back of his

       hand to strike Child six times on his penis. Keller continued to hover over

       Child and sat his laughing daughter on Child’s face. Keller placed his face next

       to Child’s and repeatedly screamed, “She got you!” Id. Child responded by

       lying silently on the floor. Keller then thrust his elbow into the side of Child’s

       neck as his daughter hung on his other arm. Keller and his daughter then sat on

       Child with all their weight for about thirty seconds. About a minute later,

       Keller smacked Child in the face and threw him on the couch. Child then

       endured thirteen strikes by a pillow and each time Keller wound up and hit



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-148 | July 31, 2020   Page 7 of 18
       Child with all his might. Keller then drug Child to another part of the couch by

       his hair.


[14]   Over an hour later, Keller returned to body-slamming Child, and he smacked

       Child five times. When Child continued to cry, Keller picked him up and

       smacked his bottom twenty-six times. About thirty minutes later, Keller

       allowed Child to fall from his knee face first into the floor, began texting, and

       then smacked Child a few more times. Keller forced Child to stand up and as

       he picked up Child, he growled at him, let him fall back to the floor, and then

       growled at him again. Keller continued by bouncing Child on his knee while he

       hopped around on his other leg, grimacing to show his increased effort. Keller

       also placed a couch cushion on top of Child and then sat on the cushion.


[15]   The State suggested that given the date stamp and the fact that some of Child’s

       injuries were not explained by Keller’s conduct as depicted in the video, that

       Keller abused Child on May 25 and again when Child was in his care on June

       7. Because there was no video from June 7, Detective Yancy Denning of the

       Jefferson County Sheriff’s Department testified that “[u]nfortunately” it was

       impossible to know “what happened to cause” the injuries Child presented with

       on June 8, 2019. Transcript Vol. II at 42.


[16]   Dr. Lucinda Woodward also testified at the sentencing hearing. She informed

       the court that Child now experiences post-traumatic stress disorder, nightmares,

       fear of strangers, and fear of baths. Dr. Woodward also explained that Child

       now exhibits “verbal delays” which suggests he is “on a path for


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-148 | July 31, 2020   Page 8 of 18
       neurobiological damage, long-term consequences.” Id. at 47. The State also

       submitted a letter from Dr. Cortney Demetris, a child abuse pediatrician at

       Riley. Dr. Demetris reviewed the video and noted that “the video clips

       revealed horrific repeated severe unprovoked physical abuse” of Child that was

       “life threatening.” Exhibit Vol. at 39. She concluded, stating:


               There are not words to express in full the pain and suffering
               experienced by [Child] during the many hours in which he was
               tortured and beaten by [Keller]. [Child] is witnessed to be crying
               at times, withdrawn at times, and even possibly unconscious
               briefly at various times. He was at substantial risk for death
               during many of the video clips including those of suffocation,
               repeated impact to his head, repeated forces applied about his
               neck resulting in dangerous neck positions, and other traumatic
               forces applied about his body including those that resulted in his
               compression fractures of the backbones. In the more than 15
               years I have been evaluating children who are victims of child
               abuse, including hundreds of cases of severe physical abuse, this
               case stands out as one of the most severe.


       Id. at 40.


[17]   In its written sentencing order, the court noted that the video supported the

       conclusion that Keller “made a series of decisions over an entire day, thinking

       of novel ways to inflict harm to [Child].” Appendix Vol. Two at 241. The court

       also set out the aggravating and mitigating circumstances it identified during the

       sentencing hearing. In its oral sentencing statement, the court addressed each

       proffered mitigator and aggravator as follows:




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-148 | July 31, 2020   Page 9 of 18
        With respect to the undue hardship on the dependents, the Court
        rejects this argument. The Court credits the State’s argument
        that the undue hardship is not supported by the record. In fact,
        the Court demonstrates that [Keller] began using his daughter . . .
        as an instrument to batter [Child] at the beginning of the day,
        gradually encouraging the child – encouraging the child to harm
        [Child]. I have noted at 10:52 in the video he’s instructing her to
        step on [Child]. At 15:08 he’s instructing [his daughter]
        repeatedly to “Get him, . . . . Get him.” By the end of the
        evening, it appears from the video clearly that [Keller’s daughter]
        is assaulting [Child] without any prompting. At 19:20 she’s
        sitting on him casually watching cartoons. She body tackles
        [Child] at 19:23, and she shoves [Child] to the floor at 19:24.
        [Keller] chose not to intervene. I won’t go so far as to say that
        Mr. Keller’s children are better off . . . and the hardship will be
        significant, but I cannot conclude that it’s undue. The Court
        gives very little weight to remorse. The Court credits the State’s
        argument that the communications made to [M]other at the time
        that [Keller] was confronted with the injuries to [Child] were
        shockingly indifferent. In fact he . . . went on the offensive,
        encouraging suicide and even making threats to her that he
        would make her life miserable. The Court gives in terms of
        accepting responsibility with his plea of guilty – the Court affords
        [Keller] little weight. The offenses that he’s plead [sic] guilty to
        are on high definition video, and the Court sees his plea of guilty
        more of a pragmatic decision than an acceptance of
        responsibility. As to drug addiction, the Court . . . gives this
        factor zero weight. If you credit [Keller]’s version, he was caring
        for his daughter and [Mother]’s two boys under the influence of
        methamphetamine, Subutex, heroin and (inaudible) and this is
        exactly the reason why a trial court would restrict parenting time
        in a CHINS case for parents who are inactive [sic] addiction, and
        again that’s if the Court credits this version. But what the video
        supports is in fact a calculated series of decision[s] over an entire
        day. It appeared to me that . . . Keller was basically trying to
        think up new ways – he was looking up in the sky kind of
        pondering what new and novel ways he could use to harm

Court of Appeals of Indiana | Memorandum Decision 20A-CR-148 | July 31, 2020   Page 10 of 18
        [Child]. The Court also finds that he was offered treatment at
        least one time in October 2014 . . . . Regarding the aggravators,
        the Court finds the harm, injury damage and loss – I’ll say loss
        because . . . we don’t know what necessarily the future holds for
        [Child], but that it was significant and greater than the elements
        necessary to prove the commission of the offense. Compelling to
        this Court was [Mother’s] testimony that she couldn’t even touch
        [Child] without him wincing. He has night terrors. He wouldn’t
        even sit for a bath which is a treasured time for any parent and a
        treasured time for any child. To be in a warm bath should be a
        place of safety with your . . . parent, and the Court finds that . . .
        it’s very troubling to the Court. And also the fact that [Child]
        won’t sleep on his back. The Court is very troubled by that.
        Sleeping on your back demonstrates submission. It demonstrates
        safety. It demonstrates your [sic] okay with your environment,
        so you’re willing to lay supine, prone on – on your bed and
        you’re not afraid of anything, and [Child] is the opposite of that.
        He’s – he’s always looking around the corner worried about
        what’s coming now. The trauma that was described by Dr.
        Woodward was also significant, the medical intervention, the
        brain scan and the harm that that caused on [Child] and then not
        only that but this sort of twisted irony that – that even Mr.
        Keller’s incarceration is going to cause pain to [Child]. It’s
        difficult for this Court to – to reconcile that to know that [Child]
        loves Mr. Keller and will now be in pain – further pain with the
        idea that he’s facing incarceration. The Court finds another – the
        other – an additional statutory aggravator, his criminal history.
        [Keller] has, by my count, ten prior convictions over the course
        of . . . 2003 to 2018, so fifteen years . . . . [T]he Court sees Mr.
        Keller as having been given ten chances to sort of figure things
        out, and the other thing that’s striking to the Court is that
        according to the Pre-Sentence Investigation Mr. Keller was
        afforded leniency time and time and time again. . . . I saw so
        many times where he was offered time-served sentences and
        received probation, and he chose to turn his back on all of those
        things . . . and this demonstrates to the Court that he is not a
        good candidate for community supervision. The statutory

Court of Appeals of Indiana | Memorandum Decision 20A-CR-148 | July 31, 2020   Page 11 of 18
        aggravator that the victim was less than 12 is clearly in the
        record. [Child] was 17 months at the time. He was on this
        planet 537 days not including the time that he spent in his
        mother’s womb, and that is a horrible begin[ning to] your life.
        [Keller] committed these crimes in the physical presence of a
        child less than 18. His two-year old daughter was present, not
        only present but recruited by [Keller] to continue on with the
        assaults on [C]hild, and the Court also recognizes [Child]’s baby
        brother was present at the time of these assaults. [Keller] was on
        probation at the time of this offense. He admitted, and again if
        you credit that version in the Pre-Sentence Investigation, he
        admitted to using four different hard drugs at the time of this
        offense while he’s on probation. It doesn’t seem that anything
        really mattered. The probation terms before – it’s confusing to
        this Court and the message is clear – will be clear for Mr. Keller
        that probation is a privilege. We’re offering serves [sic] to you to
        remove barriers, to intervene, to help you, to figure out what the
        trouble is so that we as a community come together and try to fix
        the problems. That’s what probation is, and when you violation
        [sic] probation this Court sees that as . . . significant and will . . .
        hold you accountable. [Keller] had care and custody or control
        over [C]hild at the time of the offense. Mom leaves her baby
        boys in your care so she could go to work . . . . You think about
        all the single parents out there that don’t have that option, but
        she left the boys in your care so she could go to work, and she
        trusted you, and we all trusted you with those babies, and you
        violated that trust in what the Court sees as an unimaginable
        way. The non-statutory aggravator the Court finds is the nature
        and circumstances in this case are particularly troubling. Using a
        full – the full weight and strength that you had, your delivering
        blows to this 17-month old baby knocking him down, holding
        him above your head by the thighs causing him to arch his back
        which had to be extremely painful, balancing him . . . on your
        thigh, bouncing him violently. That had to strike his genitals on
        more than one occasion, and that had to be tremendously
        painful. I saw at 14:39 while you were changing his diaper that
        you pinched his penis in a way that harmed him and caused him

Court of Appeals of Indiana | Memorandum Decision 20A-CR-148 | July 31, 2020   Page 12 of 18
               to cry out. That was not lost on this Court. I saw also that at a
               different time it appeared to this Court that you forced your
               finger into – inside [C]hild while you’re wiping his bottom
               because he cried out as you did that, using an arm bar on his
               neck, screaming at him nose-to-nose repeatedly, and what the
               Court struggled with today, not that any of it was really
               something to tolerate, but screaming the song “Itsy Bitsy Spider”
               at this baby . . . was just a lot. The Court finds that the
               aggravating circumstances by far outweigh any mitigation
               presented before the Court today. The Court will sentence
               [Keller] to 16 years [on each count]. The Court finds that these
               offenses are accepted [sic] from the episode of criminal conduct’s
               statute. For each bone that you broke in that baby’s body, you
               will serve four – four sixteen-year sentences consecutive for a
               term of 64 years executed at the Indiana Department of
               Correction with none suspended.


       Transcript Vol. II at 60-63. Keller now appeals.


                                        Discussion & Decision
[18]   Keller argues that the trial court abused its discretion in imposing consecutive

       sentences without properly articulating why such was appropriate. Keller

       further argues that “the imposition of consecutive sentences added to maximum

       sentences on each offense resulted in a sentence so harsh it became

       inappropriate.” Appellant’s Brief at 12. Keller asks this court to reduce his




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-148 | July 31, 2020   Page 13 of 18
       sentence by ordering that the maximum sentence on each offense 4 be served

       concurrently for a total term of sixteen years.


                                             1. Consecutive Sentences

[19]   Sentencing decisions, including the decision to impose consecutive sentences,

       are matters left to the sound discretion of the trial court. Anglemyer v. State, 868

       N.E.2d 482, 490, clarified on reh’g, 875 N.E.2d 218 (Ind. 2007); Gilliam v. State,

       901 N.E.2d 72, 74 (Ind. Ct. App. 2009). On appeal, we review a trial court’s

       sentencing order only for an abuse of discretion. Id. It is an abuse of discretion

       if the trial court’s “decision is ‘clearly against the logic and effect of the facts

       and circumstances before the court, or the reasonable, probable, and actual

       deductions to be drawn therefrom.’” Id. (quoting K.S. v. State, 849 N.E.2d 538,

       544 (Ind. 2006)).


[20]   A single aggravating circumstance may support the imposition of consecutive

       sentences. Lavoie v. State, 903 N.E.2d 135, 140 (Ind. Ct. App. 2009). Although

       a trial court is required to state its reasons for imposing consecutive sentences, it

       may rely on the same reasons to impose a maximum sentence and consecutive

       sentences. Id.


[21]   Keller argues that the trial court’s sentencing statement did not adequately

       explain why consecutive sentences were warranted. We disagree. We begin by



       4
         “A person who commits a Level 3 felony (for a crime committed after June 30, 2014) shall be imprisoned
       for a fixed term of between three (3) and sixteen (16) years, with the advisory sentence being nine (9) years.”
       Ind. Code § 35-50-2-5(b).

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-148 | July 31, 2020                      Page 14 of 18
noting that the State argued that consecutive sentences were warranted because

the offenses to which Keller pled guilty were “separated” in time in that they

were “hours apart.” Transcript Vol. II at 59. In its oral sentencing statement, the

court recognized the prolonged timeframe in which Keller abused Child and

that his actions appeared “calculated” and that he was “basically trying to think

up new ways . . . he could use to harm [Child].” Id. at 61. In addition, the trial

court provided a very thorough and comprehensive sentencing statement,

describing in detail the appalling, unprovoked abuse Child suffered at the hands

of Keller that was depicted in the video. The court carefully addressed each

proffered mitigating and aggravating circumstance and found that the

aggravating circumstances “far outweigh[ed]” the mitigating circumstances.

Transcript Vol. II at 63. Additionally, the court found that the nature and

circumstances of this case were “particularly troubling” and then described

several heinous acts portrayed in the video. Id. Further, implicit in the court’s

sentencing statement is its recognition that the abuse underlying the offenses to

which Keller pled guilty occurred at separate times throughout the day. It is

clear from our review of the court’s sentencing statement that it justified

imposition of consecutive sentences not just as punishment “[f]or each bone

that [Keller] broke in that baby’s body” but for the horrific, senseless, and

repeated abuse that Keller inflicted on an innocent seventeen-month-old child.

Id. We cannot say that the trial court abused its discretion in ordering the

sentences be served consecutively.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-148 | July 31, 2020   Page 15 of 18
                                            2. Inappropriate Sentence

[22]   Keller argues that imposition of the maximum, consecutive sentences for an

       aggregate term of sixty-four years renders his sentence inappropriate. He notes

       that the sentence he received is one year less than the maximum sentence for

       murder. 5 See Ind. Code § 35-50-2-3 (providing that the sentencing range for

       murder is between forty-five and sixty-five years). Keller also compares his

       aggregate sentence to others who received similar sentences for what he

       describes as “worse” crimes involving fatal injuries as demonstrating that his

       sentence is inappropriate. Appellant’s Brief at 20.


[23]   Pursuant to Ind. Appellate Rule 7(B), we “may revise a sentence authorized by

       statute if, after due consideration of the trial court’s decision, the Court finds

       that the sentence is inappropriate in light of the nature of the offense and the

       character of the offender.” Our Supreme Court has explained that our principal

       role should be to attempt to leaven the outliers, “not to achieve a perceived

       ‘correct’ result in each case.” Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind.

       2008). “‘[W]e must and should exercise deference to a trial court’s sentencing

       decision, both because Rule 7(B) requires us to give ‘due consideration’ to that

       decision and because we understand and recognize the unique perspective a




       5
         Keller also argues that had his offenses not been crimes of violence, his sentence could not have exceeded
       twenty years as they were part of a single episode of criminal conduct. See I.C. § 35-50-1-2(c), (d)(4)
       (providing that, except for crimes of violence, the total of consecutive terms of imprisonment for felony
       convictions arising out of an episode of criminal conduct may not exceed twenty years if the most serious
       crime for which the defendant is sentenced is a Level 3 felony). His crimes, however, are identified as crimes
       of violence. Thus, this argument has no merit.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-148 | July 31, 2020                     Page 16 of 18
       trial court brings to its sentencing decisions.’” Rogers v. State, 878 N.E.2d 269,

       275 (Ind. Ct. App. 2007) (quoting Stewart v. State, 866 N.E.2d 858, 866 (Ind. Ct.

       App. 2007)), trans. denied. “Such deference should prevail unless overcome by

       compelling evidence portraying in a positive light the nature of the offense (such

       as accompanied by restraint, regard, and lack of brutality) and the defendant’s

       character (such as substantial virtuous traits or persistent examples of good

       character).” Stephenson v. State, 29 N.E.3d 111, 122 (Ind. 2015). Whether we

       regard a sentence as inappropriate “turns on our sense of the culpability of the

       defendant, the severity of the crime, the damage done to others, and myriad

       other factors that come to light in a given case.” Cardwell, 895 N.E.2d at 1224.


[24]   Regarding Keller’s character, we note that he has a criminal history that

       includes convictions for battery and strangulation. Keller also admitted to

       using four different drugs while he was charged with the care of his two-year-

       old daughter and his fiancé’s two young children. As he abused Child, he

       encouraged his two-year-old daughter to participate. After being confronted

       with the injuries to Child, Keller encouraged Mother (his wife at the time) to

       kill herself and threatened to make her life miserable. We find no compelling

       evidence in the record that casts Keller’s character in a positive light.


[25]   Regarding the nature of the offense, we find that Keller’s abuse of a seventeen-

       month-old child was despicable and alarming. In the video excerpts submitted

       during the sentencing hearing, Keller is seen repeatedly smothering, hitting,

       kicking, pushing, and tackling Child with the full weight of his body and he

       encourages his young daughter to participate in the abuse. Keller’s abuse of

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-148 | July 31, 2020   Page 17 of 18
       Child began first thing in the morning and continued on and off over a period of

       approximately ten hours. The abuse is not easy to watch, and it is shocking

       that Child did not suffer more severe injuries. In addition to the physical

       injuries, which included at least four fractures to his back, Dr. Woodward

       testified that Child now experiences, among other things, post-traumatic stress

       disorder, nightmares, and “verbal delays” that suggest he is “on a path for

       neurobiological damage, long-term consequences” that could impact how he

       matures and interacts with others as he grows older. Id. at 47. Although Keller

       did not inflict fatal injuries on Child, the impact of Keller’s abuse will be life-

       long. The nature of the offense is brutal, and Keller showed no restraint or

       regard for Child.


[26]   In short, we do not find Keller’s sentence to be inappropriate in light of his

       character and the nature of the offense.


[27]   Judgment affirmed.


       Bailey, J. and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-148 | July 31, 2020   Page 18 of 18